                  COURT MINUTES OF CONFERENCE


JAMES THOMAS,

v.

MIDDLESEX INSURANCE CO. and
UNITED HEALTHCARE INSURANCE                             CASE NO. 19-CV-1224-JPS
COMPANY

v.

BRINKS INC. and BALDWIN & LYONS, INC.




                   HON. J. P. STADTMUELLER PRESIDING

DATE: September 13, 2019                                TIME SCHEDULED: 8:30 a.m.

COURT DEPUTY/CLERK: Caitlin Lynch                       TIME CALLED: 8:36 a.m.

COURT REPORTER: Tom Malkiewicz                          TIME FINISHED: 8:44 a.m.

PURPOSE: Scheduling Conference

PLAINTIFF BY: Drew J. DeVinney

DEFENDANTS BY: Nick Harken

Notes:
8:36 Case called; plaintiff’s attorney appears by telephone and defendants’ attorney
       appears by telephone
8:37 The Court provides parties with relevant deadlines, which are as follows: jury trial
       to begin on Monday, July 27, 2020, at 8:30 a.m.; final pretrial conference to be held
       on Tuesday, July 21, 2020, at 8:30 a.m.; final pretrial report due on Wednesday,
       July 15, 2020; motions in limine due on Friday, July 10, 2020; interim settlement
       reports due on Tuesday, March 17, 2020 and Tuesday, July 7, 2020; and the
       dispositive motion deadline on Friday, March 20, 2020. The Court will issue a trial
       scheduling order embodying the provided dates and urges parties to work with
       one another to develop other relevant dates



         Case 2:19-cv-01224-JPS Filed 09/13/19 Page 1 of 2 Document 11
8:38 The Court discusses other scheduling issues
8:41 The Court explains that to the extent the parties believe that mediation may be
      appropriate, the parties may jointly request referral to a magistrate judge. The
      parties are advised that it generally takes 30-45 days to schedule a mediation.
8:43 No other matters to discuss
8:44 Court stands in recess




        Case 2:19-cv-01224-JPS Filed 09/13/19 Page 2 of 2 Document 11
